
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30.3


Schedule identifying substantially identical agreements to the Amended and
Restated Debt Service Reserve Letter of Credit and Reimbursement Agreement.

1.The Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002 by and among Homer City OL1
LLC and Westdeutsche Landesbank Girozentrale, New York Branch, as issuing bank
and agent, in an amount of up to $13,087,509.12.

2.The Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002 by and among Homer City OL2
LLC and Westdeutsche Landesbank Girozentrale, New York Branch, as issuing bank
and agent, in an amount of up to $8,725,006.08.

3.The Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002 by and among Homer City OL3
LLC and Westdeutsche Landesbank Girozentrale, New York Branch, as issuing bank
and agent, in an amount of up to $4,362,503.04.

4.The Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002 by and among Homer City OL4
LLC and Westdeutsche Landesbank Girozentrale, New York Branch, as issuing bank
and agent, in an amount of up to $4,362,503.04.

5.The Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002 by and among Homer City OL5
LLC and Westdeutsche Landesbank Girozentrale, New York Branch, as issuing bank
and agent, in an amount of up to $4,362,503.04.

6.The Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002 by and among Homer City OL6
LLC and Westdeutsche Landesbank Girozentrale, New York Branch, as issuing bank
and agent, in an amount of up to $4,362,503.04.

7.The Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002 by and among Homer City OL7
LLC and Westdeutsche Landesbank Girozentrale, New York Branch, as issuing bank
and agent, in an amount of up to $2,181,251.52.

8.The Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002 by and among Homer City OL8
LLC and Westdeutsche Landesbank Girozentrale, New York Branch, as issuing bank
and agent, in an amount of up to $2,181,251.52.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30.3

